Citation Nr: 1746335	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating prior to April 13, 2017, and in excess of 10 percent afterwards, for service-connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Air Force from February 1964 to November 1975, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2017, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to service connection for left ear hearing loss was raised by the Veteran at the June 2015 hearing, which the Board referred in the February 2017 remand.  In March 2017, the Veteran submitted a service-connection claim for left ear hearing loss.  This issues still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 13, 2017, audiological testing of the Veteran's hearing acuity when applied to either Table VIA or Table VII results in noncompensable disability rating.

2.  From April 13, 2017, audiological testing of the Veteran's hearing acuity when applied to either Table VIA or Table VII results in noncompensable disability rating.
CONCLUSION OF LAW

The criteria for a ratings in excess of those assigned for right hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in June 2015.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In September 2011, the Veteran submitted an increased rating claim for his right ear hearing loss, which was denied by a December 2011 rating decision.  He was granted an increased rating of 10 percent effective April 13, 2017, by a May 2017 rating decision.  He asserts that he is entitled to a higher rating.

The Veteran's hearing loss in the right ear has been rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The Veteran's treatment records show he underwent audiometric testing in January 2012 and July 2015.  However, the examination did not use the Maryland CNC speech discrimination score, but instead used the NU6.

The VA Compensation and Pension test protocol is regulated by 38 CFR 4.85 - Evaluation of hearing impairment.  It states: an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids. Maryland CNC is not listed as an example, but is in parentheses to indicate the actual test that is mandated by federal regulations to be completed during a compensation and pension exam.  

As the private audiometric testing performed in January 2012 and July 2015 did not use the Maryland CNC, these examinations are not considered adequate for rating purposes.  Moreover, the Board is not required seek clarification or explain why it was not necessary, as VA has provided three VA examinations using the Maryland CNC test were conducted close to the time of the private medical examinations.  Thus, even without the inadequate private examinations, there is competent medical evidence addressing the extent of the Veteran's hearing loss in his right ear.  

The Veteran was afforded multiple VA examinations for his hearing loss.  He underwent a VA audiological examination in December 2011.  The results of audiometric testing showed a pure tone threshold average of 56 Hz with a speech discrimination score (Maryland CNC) of 70 percent in the right ear.  His left ear showed hearing loss for VA purposes.

The Veteran underwent a VA audiological examination in December 2014.  The results of audiometric testing showed a pure tone threshold average of 63 with a speech discrimination score of 88 percent in the right ear.  His left ear showed hearing loss for VA purposes.
	
The Veteran underwent a VA audiological examination in April 2017.  The results of audiometric testing showed a pure tone threshold average of 78 with a speech discrimination score of 16 percent in the right ear.  His left ear showed hearing loss for VA purposes.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  If, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).

Here, prior to April 13, 2017, the Veteran's average decibel loss and speech recognition scores in his right ear equate, using Table VI, to a Level V at the December 2011 audiological examination and to Level III at his December 2014 audiological examination, and when combined with a Level I from his left ear on Table VII, is insufficient to warrant a compensable rating.

From April 13, 2017, the Veteran's average decibel loss and speech recognition scores in his right ear equate, using Table VI, to a Level XI at his April 2017 audiological examination., and when combined with a Level I from his left ear on Table VII, is insufficient to warrant a rating in excess of 10 percent, which is the maximum rating permitted for service-connected hearing loss in one ear.

VA treatment records have been reviewed, but do not show the results of any additional audiometric testing during the course of the appeal.  As described, schedular ratings in excess of those assigned are not warranted for the Veteran's right hearing loss.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that he is entitled to a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the disabilities on appeal has been provided by the medical personnel who has examined him during the current appeal and has rendered a pertinent opinion in conjunction with the evaluation.  The medical finding (as provided in the examination report) directly addresses the criteria under which these disabilities are evaluated.

Accordingly, schedular ratings in excess of those assigned for hearing loss in the right ear is denied.



ORDER

A compensable rating prior to April 13, 2017, and in excess of 10 percent thereafter, for right ear hearing loss is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


